                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION


MELVIN WILLIAMS                                      CASE NO. 6:19-CV-01146

VERSUS                                               JUDGE JAMES D. CAIN, JR.

MARK GARBER ET AL                                    MAGISTRATE JUDGE HANNA

                                           MEMORANDUM RULING

           Before the Court is a “Motion to Dismiss” (Rec. 10) wherein Defendants, Sheriff

Mark Garber, Warden Paula Smith, Deputy Jessica Hall and Deputy Joseph Kronski, move

to dismiss with prejudice Plaintiff, Melvin Williams’ Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(5).

                                       FACTUAL ALLEGATIONS

           Mr. Williams brings this complaint pursuant to 42 U.S.C. 1983 and 1988, and the

Fifth, Sixth and Fourteenth Amendments to the United States Constitution, and the laws of

the State of Louisiana. 1 Mr. Williams alleges that on about the first week of September,

2018, he completed a program for early release which would have reduced his time served

by 75 days or as early as September 12, 2018.

           Mr. Williams alleges that Officers Jessica Hall and Joseph Kronski, who were in

possession of the Certificate of Completion, failed to timely file the Certificate with the

State of Louisiana Department of Corrections (“DOC”). 2 Because of their delay in filing




1
    Complaint for Damages, p. 1, Rec. 1.
2
    Id. ¶ 10.
the Certificate, Mr. Williams did not get released from the DOC until November 26, 2018,

the date of his original release date. 3 Thus, he alleges that he was subjected to wrongful

detention, malicious negligence of abuse of power, and intentional violations of the Fifth

and Fourteenth Amendments of the United States Constitution. 4

         Mr. William’s complaint was filed 9/03/2019; a summons was issued as to all four

(4) defendants on that same date. 5 On 12/11/2019, the Deputy Clerk of Court issued a

Notice of Intent to Dismiss the Case for failure to effect service within 90 days. 6 On

12/23/2019, Mr. Williams filed a motion for extension of time to effect service which was

granted allowing Mr. Williams an additional 45 days from December 26, 2019 (or until

February 9, 2020) to effect service. 7

         Defendants Paula smith and Mark Garber were served on 12/23/2019, 8 and

Defendants Jessica Hall and Joseph Kronski were served on 12/26/2019. 9

                               RULE 12(B)(6) STANDARD

         Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

fails to state a claim upon which relief can be granted. The test for determining the

sufficiency of a complaint under Rule 12(b)(6) is that A >a complaint should not be

dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.= @ Hitt v. City



3
  Id. ¶ 12.
4
  Id.
5
  Id. Rec. 1 and 2.
6
  Id. Rec. 3.
7
  Rec. 7.
8
  Rec. 5and 6.
9
  Rec. 8 and 9.

                                               2
of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355

U.S. 41, 45-46, 78 S.Ct. 99, (1957)).

       Subsumed within the rigorous standard of the Conley test is the requirement that

the plaintiff=s complaint be stated with enough clarity to enable a court or an opposing party

to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

(5th Cir. 1989). The plaintiff=s complaint is to be construed in a light most favorable to

plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

dismiss an action for failure to state a claim Aadmits the facts alleged in the complaint, but

challenges plaintiff=s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

Int=l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

       AIn order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

facts, not mere conclusory allegations. . . .@ Guidry v. Bank of LaPlace, 954 F.2d 278, 281

(5th Cir. 1992). ALegal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.@ Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

1995).A[T]he complaint must contain either direct allegations on every material point

necessary to sustain a recovery . . . or contain allegations from which an inference fairly

may be drawn that evidence on these material points will be introduced at trial.@ Campbell

v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

       Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

not require a complaint to contain Adetailed factual allegations,@ but it demands Amore than

an unadorned, the defendant-unlawfully-harmed-me accusation.@Bell Atlantic Corp. v.

                                               3
Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers Alabels and

conclusions@ or Aa formulaic recitation of the elements of a cause of action will not do.@ Id.

Nor does a complaint suffice if it tenders Anaked assertion[s]@ devoid of Afurther factual

enhancement.@ Id., at 557, 127 S.Ct. 1955.

        To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to Astate a claim to relief that is plausible on its face.@Id., at 570, 127 S.Ct.

1955.

                                   LAW AND ANALYSIS

Mr. Williams properly served Defendants, Garber, Smith, Hall and Kronski

        Defendants move for dismissal under Louisiana Revised Statute 13:5107(D) and

Federal Rule of Civil Procedure 4(m) for lack of timely service. As detailed above, shortly

after the Court issued a Notice of Intent to Dismiss for failure to effect service within 90

day, Mr. Williams, through counsel, moved for an extension of time to serve the

Defendants which this Court granted. Shortly thereafter, all of the Defendants were

properly served. Accordingly, the Court finds no merit to Defendants’ motion to dismiss

based on untimely service.

Mr. Williams has not adequately pled a § 1983 claim

        In order to state a viable § 1983 claim for liability, a plaintiff must satisfy a two-

prong test: (1) the plaintiff must claim that the defendants committed a constitutional

violation under current law, and (2) the plaintiff must claim that the defendants’ actions

were objectively unreasonable in light of the law that was clearly established at the time of

the actions complained of. Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009).

                                                4
       Defendants move to dismiss Mr. Williams’ § 1983 claim because he has no

constitutionally protected liberty interest in a sentence reduction that was not mandatory.

Mr. Williams alleges that he earned a sentence reduction by completing a Certified

Treatment and Rehabilitation Program (“CTRP”). He complains that because the

Defendants failed to immediately send the Certificate of Completion to the Department of

Corrections (“DOC”), his constitutional rights were violated because he was not given

credit for completing the Program. Instead, he was released on his original release date.

       “The Constitution itself does not guarantee good-time credit for satisfactory

behavior while in prison.” Wolff v. McDonnell, 418 U.S. 539, 557 (1974). Thus, a prisoner “does

not have a constitutional right to be released before the expiration of a valid sentence.” Wottlin v.

Fleming, 136 F.3d 1032, 1037 (5th Cir. 1998). A prisoner can have a constitutionally-protected

liberty interest in a sentence reduction, but only if the reduction is mandatory. Wolff, 418 U.S. at

557. The Fifth Circuit explained in Richardson v. Joslin, 501 F.3d 415, 49 (5th Cir. 2007) that a

statute allowing discretion as to whether to award a reduction creates no such interest:

       [t]he hallmark of a statute that has not created a liberty interest is discretion. Where
       the statute grants the prison administration discretion, the government has
       conferred no right on the inmate. . . thus, a “protected liberty interest exists only
       when a regulation uses ‘mandatory language to place a substantive limit on official
       discretion.’”

       See Rublee v. Fleming, 160 F.3d 213, 217 (5th Cir. 1998) (no liberty interest in a

sentence reduction from early release programs when there is “no mandatory language

requiring that inmates be released upon completion”).

       In Spann v. Strain, 2016 WL 7626574, at *15 (E.D. La. Dec. 9, 2016), report and

recommendation adopted, 2017 WL 24812 (E.D. La. Jan. 3, 2017) aff’d, 726 Fed. Appx.


                                                  5
265, 2018 WL 2979874 (5th Cir. 2018), a prisoner filed a § 1983 claim alleging that he

earned a sentence reduction by completing a CTRP on December 17, 2015, which

advanced his potential release date to January 13, 2016. The prisoner complained that he

was not released until after the January 13, 2016 date because the sheriff delayed

forwarding his Certificate of Completion to the DOC until mid-January. The prisoner

alleged a constitutional violation; the court dismissed the claim because neither the statute

that authorized the CTRP, nor the DOC regulation governing the CTRP (No. B-04-003)

mandated a sentence reduction.

       In the instant case, Mr. Williams claims that he did not receive a sentence reduction

because the Sheriff’s deputies did not forward the completion certificate to the DOC. The

“early release” program which Mr. Williams relies upon is the CTRP which is governed

by the same statute and regulation (Louisiana Revised Statute 15:828 and DOC No. B-04-

003, respectively). As in Spam, there is no constitutionally-protected liberty interest in a

sentence reduction because the statute is discretionary. In other words, there is no

mandatory language that requires that inmates be released upon completion. It should also

be noted that the DOC’s website advises that a sentence reduction usually takes several

weeks and up to 90 days. Therefore, Mr. Williams could not have an expectation of an

immediate reduction in sentence.

State Law claims

       In addition to his § 1983 claims, Mr. Williams has also asserted state law tort claims.

Federal court jurisdiction over pendent state-law claims is governed by 28 U.S.C. § 1367

which provides that:

                                              6
       in any civil action in which the district courts have original jurisdiction, the
       district courts shall have supplemental jurisdiction over all claims that are so
       related to claims in the action within such original jurisdiction that they form
       part of the same case or controversy under Article III of the United States
       Constitution.

       The district court may decline to exercise supplemental jurisdiction if it has

dismissed all claims over which it had original jurisdiction. Mr. Williams alleged 28 U.S.C.

§ 1367 to adjudicate his state law claims. Because the Court is dismissing Mr. Williams’

claims that gave it original jurisdiction, we will likewise decline to exercise jurisdiction

over his state law claims.

                                      CONCLUSION

       The Court finds that there is no constitutional violation, and the motion to dismiss

should be granted dismissing the § 1983 claims with prejudice. The Court further finds that

because we are dismissing the § 1983 claims with prejudice, Mr. Williams’ pendent state-

law claims will be dismissed, without prejudice for lack of ancillary jurisdiction.

       THUS DONE AND SIGNED in Chambers on this 21st day of February, 2020.



                         _______________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE




                                              7
